Title: To Thomas Jefferson from William Lee, 3 March 1804
From: Lee, William
To: Jefferson, Thomas


               
                  Sir/. 
                  Bordeaux Mar 3: 1804
               
               I have the honour to enclose a letter which I should have forwarded some time since had not an embargo which has existed for some weeks prevented—The bundle of books which Mr V— intended should accompany his letter I have put on board the Bordeaux Packet bound to Philadelphia and have requested the Collector of the Port to forward them to the seat of Government.—
               With great respect I have the honour to remain your obdt. Servt
               
                  William Lee 
               
            